Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David Atkins, Jr., appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Atkins v. Bobbie Joe, No. 1:13-cv-00212-LMB-IDD (E.D. Va. filed Jan. 30, 2014, entered Feb. 3, 2014). Atkins’ motions requesting records and to add defendants to the appeal are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.